In an action, inter alia, for rescission of a law firm’s shareholders’ agreement, the defendants appeal from so much of an order of the Supreme Court, Westchester County (Lefkowitz, J.), dated August 18, 1995, as denied their cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the defendants’ cross motion for summary judgment inasmuch as they have failed to establish entitlement to judgment as a matter of law (see, Alvarez v Prospect Hosp., 68 NY2d 320; Zuckerman v City of New York, 49 NY2d 557).
The defendants’ remaining contentions are without merit. Thompson, J. P., Florio, McGinity and Luciano, JJ., concur.